Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 1 of 7 Page ID #:482



  1   JOHN A. BELCHER (SBN 99300)
      johnbelcher@insuringlaw.com
  2   NICHOLAS W. SONG (SBN 217070)
      nsong@insuringlaw.com
  3   LAW OFFICES OF JOHN A. BELCHER
      150 East Colorado Boulevard, Suite 215
  4   Pasadena, California 91105
      (626) 577-5771
  5   (626) 577-7769 Facsimile
  6   Attorneys for Plaintiff
      Elizabeth Sanfilippo
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ELIZABETH SANFILIPPO,                    CASE NO. 2:18-cv-08372 AB (JEMx)
 12                     Plaintiff,             REPLY MEMORANDUM IN
                                               SUPPORT OF MOTION TO
 13         vs.                                REMAND
 14 TINDER, INC. and DOES 1 through DATE:                       November 30, 2018
    20, Inclusive,                  TIME:                       10:00 a.m.
 15                                 PLACE:                      Courtroom 7B
                   Defendants.                                  First Street Courthouse
 16                                                             350 West First Street
                                                                Los Angeles, CA 90012
 17
                                               Hon. André Birotte Jr.
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28



                                     Reply - Motion to Remand
Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 2 of 7 Page ID #:483



  1   I. OVERVIEW
  2           It is the plaintiff’s prerogative to decide whom to sue. Real v. St. Jude Med.,
  3   Inc., 2017 U.S. Dist. LEXIS 47081, *12 (C.D. Cal. 2017) (“The Court is not aware
  4   of any authority that permits St. Jude Cardiology to unilaterally substitute itself as
  5   the defendant in place of another separate and distinct legal entity.”) Here, Elizabeth
  6   Sanfilippo chose to sue Tinder, with whom she had entered into an employment
  7   agreement. Match Group has injected itself into this case, without producing any
  8   employment contract between Sanfilippo and Match Group. The only employment
  9   agreement in this case is between Sanfilippo and Tinder.
 10           “[A] state statute extending the life of a dissolved corporation for the
 11   purposes of being sued also preserves the corporation as a citizen of the state of
 12   incorporation for the purpose of determining diversity citizenship.” Ripalda v. Am.
 13   Operations Corp., 977 F.2d 1464, 1468 (D.C. Cir. 1992); Johnson v. Smithkline
 14   Beecham Corp., 724 F.3d 337, 358-59 (3d Cir. 2013). “We have held that when
 15   such a state statute renders a dissolved corporation ‘sufficiently alive to sue,’ the
 16   corporation also retains its citizenship for purposes of diversity jurisdiction.”
 17   Johnson v. Smithkline Beecham Corp., 724 F.3d 337, 358-59 (3d Cir. 2013). A
 18   defunct corporation is a citizen of both its state of incorporation and its last principal
 19   place of business. China Basin Properties, Ltd. v. Allendale Mut. Ins. Co., 818
 20   F.Supp. 1301, 1305 (N.D. Cal. 1992).
 21           The logic of the merger cases cited by Match is that the former entity “ceases
 22   to exist.” Such is not the case here. Here, Tinder may be dissolved but it is still
 23   operating. To this day, Tinder operates out of its offices in West Hollywood,
 24   California. Tinder continues to litigate and has not “ceased” operations in its wind
 25   up mode.
 26   ///
 27   ///
 28   ///

                                                    -1-
                                          Reply - Motion to Remand
Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 3 of 7 Page ID #:484



  1           In Sellers v. Kohlberg & Co., Ltd. Liab. Co., 2001 U.S. Dist. LEXIS 9498, at
  2   *11-12 (N.D. Cal. June 29, 2001), the Northern District Court granted the plaintiff’s
  3   motion to remand because the defendant corporation retained its connections to
  4   California.
  5
  6                 BAF is a citizen of California because its local character has not
  7           been lost by the passage of time. A review of the facts indicate that
  8           BAF retained local connections despite ceasing operations in April
  9           1999. Prior to that time, California was BAF's principal and active
 10           place of business. BAF operated more than a dozen stores in
 11           California and its headquarters and offices were located in
 12           California.
 13
 14   The District Court also noted that the corporation maintained its connection to
 15   California through its president.
 16
 17                 In addition, BAF's president had a business address in
 18           California, was listed as agent for service of process, and was served
 19           with the complaint herein California. The president also admitted
 20           that some books and records pertaining to the former activities of
 21           BAF remained in California, although substantially all of them had
 22           been transferred to New York (Harter Decl. P 9). It appears,
 23           therefore, that BAF still has an extant connection with California.
 24
 25   Id. at 12. Similarly in this case, Tinder operates out of its offices in West
 26   Hollywood. Tinder’s key officers, including the Chief Executive Officer, all work
 27   out of Tinder’s West Hollywood office.
 28   ///

                                                    -2-
                                          Reply - Motion to Remand
Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 4 of 7 Page ID #:485



  1             The District Court in Exp.-Import Bank of Korea v. ASI Corp., 2017 U.S.
  2   Dist. LEXIS 182960, at *4 (C.D. Cal. June 13, 2017), notes that corporations
  3   dissolved by a merger may be sued for up to three years.
  4
  5                  Under settled Delaware law, "corporate existence is terminated
  6             on the date of merger," and "a corporation ceases to exist on merger
  7             for all purposes . . . ." Beals v. Washington Int'l, Inc., 386 A.2d 1156,
  8             1161 (Del. Ch. 1978); see also Del. Code tit. 8, § 259. Delaware law
  9             allows for such dissolved corporations to be sued for up to three
 10             years after dissolution. See Del. Code tit. 8, § 278.
 11
 12             Similarly in United States v. Blue Diamond Corp., 1960 U.S. Dist. LEXIS
 13   4761, at *1 (N.D. Cal. Mar. 10, 1960), the Northern District Court of California held
 14   that a lawsuit may be maintained against a corporation dissolved by a reason of
 15   merger.
 16
 17                  Defendant Blue Diamond Corporation was on May 11, 1959,
 18             before this action was filed, merged into The Flintkote Company. It
 19             is this defendant's contention that this action filed subsequent to the
 20             merger can not be maintained under the laws of the State of
 21             Delaware, the state of incorporation of Blue Diamond Corporation.
 22                  This court is of the opinion that the discussion to be found in
 23             United States v. Line Material Co. , 202 F.2d 929 (C.C.A.6th), in
 24             reference to the interpretation of the corporation laws of the State of
 25             Delaware indicating that a civil suit would continue even though
 26             against a corporation dissolved by reason of merger, is sound.
 27   ///
 28   ///

                                                     -3-
                                           Reply - Motion to Remand
Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 5 of 7 Page ID #:486



  1           In Moran v. Wells Fargo Bank, N.A., 2012 U.S. Dist. LEXIS 108813, at *13
  2   (D. Nev. Aug. 3, 2012), the District Court of Nevada held that, post merger, the
  3   dissolving corporation retains its citizenship, notwithstanding merger.
  4
  5                United Title was a corporation incorporated under Nevada law
  6           until it was dissolved by merger. (Pet. for Removal (#1) at 3).
  7           Dissolved Nevada corporations remain citizens of Nevada for at least
  8           two years after dissolution. See McManus v. McManus Fin.
  9           Consultants, Inc., 2010 U.S. Dist. LEXIS 113455, 2010 WL
 10           4290866, at **4-5, (D. Nev. 2010). Defendants have failed to show
 11           that United Title has been dissolved for more than two years and
 12           have not presented any facts that would suggest foreign citizenship.
 13           United Title is therefore a Nevada citizen.
 14
 15   II. LEGAL ANALYSIS
 16           A corporation's principal place of business must be identified regardless of
 17   whether the corporation is defunct. See W. M. Passalacqua Builders, Inc. v. Resnick
 18   Developers S., Inc., 933 F.2d 131, 141 (2d Cir. 1991). This rule ensures that federal
 19   jurisdiction will not be extended to corporations to which Congress had no intention
 20   of providing the benefit. Id.
 21           Under Delaware law, a dissolved corporation continues to exist for three
 22   years to prosecute and defend lawsuits.
 23
 24                All corporations, whether they expire by their own limitation or
 25           are otherwise dissolved, shall nevertheless be continued, for the term
 26           of 3 years from such expiration or dissolution or for such longer
 27           period as the Court of Chancery shall in its discretion direct, bodies
 28           corporate for the purpose of prosecuting and defending suits,

                                                   -4-
                                         Reply - Motion to Remand
Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 6 of 7 Page ID #:487



  1           whether civil, criminal or administrative, by or against them, and of
  2           enabling them gradually to settle and close their business, to dispose
  3           of and convey their property, to discharge their liabilities and to
  4           distribute to their stockholders any remaining assets, but not for the
  5           purpose of continuing the business for which the corporation was
  6           organized.
  7
  8   Delaware General Corporation Law Section 278. The Delaware rule authorizing suit
  9   within three years after dissolution is remedial in nature and must be liberally
 10   construed. See International Pulp Equip. Co. v. St. Regis Kraft Co., 54 F.Supp. 745
 11   (D. Del. 1944).
 12           Courts have held that a defunct corporation is a citizen of both its state of
 13   incorporation and its last principal place of business. See China Basin Properties,
 14   Ltd. v. Allendale Mut. Ins. Co., 818 F.Supp. 1301, 1305 (N.D. Cal. 1992) (“Since
 15   there is nothing in section 1332 to suggest that a corporation's principal place of
 16   business should be ignored once that corporation becomes inactive, a strict reading
 17   of the statute requires this Court to utilize One Pass' last principal place of business
 18   in determining its citizenship.”); Sanderson v. Brooks, 2013 U.S. Dist. LEXIS
 19   93909, *15 (C.D. Cal. July 3, 2013) (holding that the citizenship of an inactive
 20   corporation is both its state of incorporation and its last active principal place of
 21   business); Sellers v. Kohlberg & Co., Ltd. Liab. Co., 2001 U.S. Dist. LEXIS 9498,
 22   *6 (N.D. Cal. June 29, 2001) (an inactive corporation’s principal place of business is
 23   where “it last transacted business”).
 24           “In a suit involving a subsidiary corporation, the court looks to the state of
 25   incorporation and principal place of business of the subsidiary, not the parent.”
 26   Danjaq, S.A. v. Pathe Communications Corp., 979 F.2d 772, 775 (9th Cir. 1992).
 27   ///
 28   ///

                                                    -5-
                                          Reply - Motion to Remand
Case 2:18-cv-08372-AB-JEM Document 25 Filed 11/16/18 Page 7 of 7 Page ID #:488



  1   III. CONCLUSION
  2         This action should be remanded to the Los Angeles Superior Court.
  3
  4   DATED: November 16, 2018            LAW OFFICES OF JOHN A. BELCHER
                                          JOHN A. BELCHER
  5                                       NICHOLAS W. SONG
  6
  7                                       By /s/ JOHN A. BELCHER
                                                JOHN A. BELCHER
  8                                       Attorneys for Plaintiff
                                          Elizabeth Sanfilippo
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                               -6-
                                     Reply - Motion to Remand
